—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered June 24, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint and denied their cross motion to compel further discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment. The defendant, in its submissions, demonstrated its entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). In opposition, the plaintiffs failed to identify the substance which allegedly caused the plaintiff Mildred Guzman to fall (see, Silver v Brodsky, 112 AD2d 213). Moreover, the fact that a floor is slippery by reason of its smoothness or polish, in the absence of a negligent application of wax or polish, does not give rise to an inference of negligence (see, Pizzi v Bradlee’s Div., 172 AD2d 504), and the plaintiffs “failed to present any evidence demonstrating that the defendant was negligent in its application of wax” (Calabrese v B.P.O. Elks Lodge #744, 215 AD2d 345, 346).
The plaintiffs’ remaining argument is without merit (see, Kalra v New York Life Ins. Co., 244 AD2d 389). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.